The petitioner asks to be released through habeas corpus from detention by the chief of police of the city of Los Angeles. She was arrested on a morals charge, examined physically in the usual course by employees of the health department, and it appears that such examination indicated that she was afflicted with a venereal disease. This fact, however, she disputes, has demanded another examination, which has been denied, and refuses to undergo medical treatment. The health department has required her detention in quarantine until such time as she may safely be released. [1] We are of the opinion that *Page 28 
the law only requires that there be probable cause to believe that a person so held has an infectious disease which is communicable in order to justify the authorities in retaining such person in quarantine. The person so held may be detained legally until there is sufficient showing that the probable cause no longer exists.
An order has heretofore been made remanding the petitioner and dismissing the writ.
Thompson (Ira F.), J., and Stephens, J., pro tem., concurred.